IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JIMMIE GOODINE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-3563

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 14, 2014.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Nancy A. Daniels, Public Defender, and Kathleen Stover, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Charles R. McCoy, Senior Assistant
Attorney General, Tallahassee, for Appellee.



           ON MOTION FOR REHEARING AND CERTIFICATION


PER CURIAM.

      This cause is before us on Appellant’s Motion for Rehearing and

Certification. We grant the motion to the extent that it requested the inclusion of a

citation to controlling authority. However, we deny Appellant’s request to certify
questions of great public importance.         Accordingly, we withdraw our former

opinion filed on August 22, 2014, and substitute this opinion in its place.

      AFFIRMED. See Williams v. State, 143 So. 3d 423 (Fla. 1st DCA 2014).

WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.




                                          2